Citation Nr: 1038498	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-31 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic residuals of a 
left hand injury.

2.  Entitlement to service connection for facial trauma with 
right mandible fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young
INTRODUCTION

The Veteran had active military duty from September 1982 to 
November 2004, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, wherein service connection was denied for a 
left hand condition.  Jurisdiction over this case is currently 
with the Montgomery, Alabama RO.  In February 2009, the Veteran 
testified before the undersigned Veterans Law Judge sitting at 
the RO.  A copy of the hearing transcript is associated with the 
claims folder and has been reviewed.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran has 
residuals of a left hand injury manifested by numbness of the 
left index finger and thumb that had its onset in service.

2.  At the February 2009 Board hearing, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew the appeal of 
the issue of entitlement to service connection for facial trauma 
with right mandible fracture.


CONCLUSIONS OF LAW

1.  Residuals of a left hand injury manifested by numbness of the 
left index finger and thumb were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2009).

2.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for facial trauma with right mandible fracture.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

Without deciding whether the notice and development requirements 
of the VCAA have been satisfied for the Veteran's claim for 
service connection for residuals of a left hand injury, the Board 
concludes that the law does not preclude it from adjudicating 
this portion of the Veteran's claim.  The Board is taking action 
favorable to the Veteran by granting the claim.  A decision at 
this point poses no risk of prejudice to the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The agency of original 
jurisdiction will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the award.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

II.  Service Connection Claims

The Veteran essentially contends that he has chronic disability 
manifested by numbness of the left index finger as a result of an 
injury during "jump school" during military service, which 
warrants service connection.

Service connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a). 
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The evidence shows that in October 1998 the Veteran injured his 
cervical spine and left shoulder during an injury he sustained in 
"jump school" in service.  As a result of the injury he 
underwent a C6-C7 diskectomy and repair to the left rotator cuff.  
Following the injury in October 1998 the Veteran complained of 
significant pain in his neck and left shoulder and also related 
symptoms of altered sensation in the left arm and hand, all of 
which improved following the surgical procedures.  At a Medical 
Board examination in May 2001 the Veteran reported significant 
pain in the left shoulder with any increase in use and related a 
persistent numbness in his index finger and thumb.  Sensory 
examination of the upper extremities was within normal limits.  
The Medical Board examiner noted that nerve conduction velocities 
(NCV) and an electromyography (EMG) were performed and no 
abnormalities were noted regarding the first and second fingers.  
There was no evidence of radiculopathy or proximal nerve disorder 
in the left upper extremity.  

In June 2004, prior to his release from active duty (November 
2004) the Veteran filed a claim for entitlement to service 
connection for disability of the left hand, index finger and 
thumb.  A July 2004 QTC examination revealed that there was no 
pathology of the left hand to render a diagnosis.  X-ray 
impression of the left hand taken at the time of the July 2004 
examination was negative.  VA outpatient clinical report dated in 
January 2006 shows the Veteran reported that he had pain in his 
hands and knuckles.  There was no assessment or diagnosis 
regarding the left hand or fingers at that time.  On VA 
examination in September 2008 following a review of the claims 
folder and examination of the Veteran, the examiner opined that 
the Veteran's left hand injury with complaints of intermittent 
numbness of the thumb and index finger is service connected as 
the Veteran was noted to have the condition in 1998.  

At his Board hearing in February 2009, the Veteran testified that 
he was injured on an airborne exercise in 1998 during an exit 
from an airplane.  He stated that he was slammed against the 
airplane.  He indicated that shortly after the incident he 
started to have tingling in his hand and shoulder.  He reported 
that the numbness  in his hand was present prior to and after the 
surgical procedures.  Hearing Transcript (Tr.), p. 3.  The 
Veteran indicated that the tingling was of his left thumb and 
first finger.  Tr., p. 4. 

In March 2010 the Veteran underwent a VA compensation 
examination.  EMG and NCV studies revealed essentially normal 
findings.  The impression was that the Veteran has persistent 
residual numbness of the left index finger since the injury 
without any progression and new onset problems.  While the extent 
of the residuals of the left hand injury appears mild, it has 
been shown that the Veteran exhibits numbness in the left index 
finger and thumb that traces back to the inservice injury.  
Resolving all doubt in the Veteran's favor, he incurred chronic 
residuals of numbness in the left index finger and thumb from his 
inservice injury.

III.  Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran withdrew his appeal of entitlement to 
service connection for facial trauma with right mandible fracture 
at the Board hearing held in February 2009.  Thus, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal on this matter, 
and the issue of entitlement to service connection for facial 
trauma with right mandible fracture is dismissed.


ORDER

Entitlement to service connection for chronic residuals of a left 
hand injury manifested by numbness of the left index finger and 
thumb is granted.

Entitlement to service connection for facial trauma with right 
mandible fracture is dismissed.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


